Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  130107 	                                                                                            Michael F. Cavanagh
  & (15)                                                                                              Elizabeth A. Weaver
  (16)                                                                                                       Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  MARK ALLEN MURDOCK,
           Plaintiff-Appellant,                	                   SC: 130107
                                                                   COA: 264482
                                                                   Wayne CC: 03-320706-CZ
  v
  WAYNE CIRCUIT JUDGE,
           Defendant-Appellee.

  _________________________________________/

                On order of the Court, the motion for immediate consideration is
  GRANTED. The application for leave to appeal the August 26, 2005 order of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2005                   _________________________________________
         l1220                                                                Clerk